DOUCET, Judge.
Diann Derouen brought this tort action against Ruth Kolb, a registered nurse, and her employer, Lafayette General Hospital, seeking damages for injuries which she allegedly sustained as a result of an improperly administered intramuscular injection. Defendants filed exceptions of lis pendens and prematurity, which were based on the fact that plaintiffs claim had not been reviewed by a medical review panel as required by the Medical Malpractice Act, LSA-R.S. 40:1299.41 et seq. The district court overruled the exceptions, finding that as applied to the facts of this case, portions of the medical malpractice act are unconstitutional.
Defendants have appealed to this court. However, this court does not have appellate jurisdiction of this case in its present posture. The Louisiana Supreme Court has exclusive appellate jurisdiction over cases in which a law of this state has been declared unconstitutional. Louisiana Constitution Article V, Section 5(D).
It is therefore ordered that this case be transferred to the Louisiana Supreme Court. The transfer is to be made within sixty days after this decree has become final; otherwise the appeal is to be dis*762missed. All costs of this appeal and the transfer of this case to the Supreme Court are assessed against the appellants. LSA-C.C.P. Art. 2162; LSA-R.S. 13:4441-4442; In re Gulf Oxygen-Welders Supply Profit Sharing Plan and Trust Agreement, 291 So.2d 887 (La.App. 3rd Cir. 1974); reversed on other grounds 297 So.2d 663 (La.1974).
Appeal transferred to the Louisiana Supreme Court.